Hon. D. D. Williams          Oplnlon No. v-234
County Attorney
Throekmorton County          Re:   Additional Registration
Throckmorton, Texas                of Motor Vehicles, Arti-
                                   cle 6679-2,  v. c. s=,
                                   and wfthholdlng of ad-
                                   dftlonal wefght receipts
                                   by State Rlgbvag Depart-
                                   men%.

Dear Sir:

            Your request   for   an opfnlon reads in part as
follovs~

             o Does an ovner or operator,of a com-
           ‘“P
     mercial vehicle have %o pay additional weight
     fees fn the County of the owners residence
     when he 1s arrested for overloadfng in a coun-
     tg other than that of such owner"8 residence,
     or can he proceed to the nearest county seat
     and pay such addltfonal weight fees. on %wo
     occasions fn the year 1946 duMmg the grain
     harvest season, State Hlghwa~ Patrolmen ar-
     Bested and brought operators of commercial
     vehicles Into the Tax Assessor-Collector of
     this county to pay additfoual weigh% fees aft-
     er the operators bad paid fines for overload-
     ing. In bo%h cases %he operators lived or
     resided In counties considerable dls%anc.es
     from here and the owners had registered %he
     vehicles in such dls%an% counties. The Tax
     Assessor-Collector refused to issue such ad-
     dftfonal vefght fee receipt or receive the
     money therefor.

            “2 .
               Does the Tax Assessor-Collector of
     Throckmor%onCom%y,   Texas, have the author-
     ftg to Issue addftional veigbt fee recefpts
     and receive the money therefor on comer-elal
     vehfcles which were no% registered oHgfnally
     In this county but which are being operated
     in this county during seasonal work, such as
     moving the grain crops?
Hon. D. D. Williams   - Page 2



           “3.  Can the State Hlghvay Department,
     Motor Vehicle Dlvlslon, limit the Tax Assba-
     sor-Collector of Throckmo~r;o~ uoumy, Tbxaal,
     to ten (10) additional veight receipts, uhS.&
     vi11 only take care of five trucks with their
     trailers? There are sixty (60) trucks aud
     truck-tractors registered ins this county.
     Practically 811 of them will be required to
     pay additional weight fees during th6 coning
     grain narvest. The motor Vehicle Dltilsion
     of theState Highway Department has sent only
     ten (10) additional weight fee receipts to-
     the Tax Assessor-ColPectoP of this county and
     refuses to sena,any mom.    It Is definite
     that this county iand the Assessor-Collector
     vi11 need more than that mmber of receipts."

          It is arsuma fop the purpcme of this opinion
that by the use of the vord "operator" as contained in
yatw first o_aes%iannW-w'& pm intend to deskgnate a per-
3on who comet wfthfn ~tbe atatu%org defhitfon  of "ovnern
as'deflned la Article 66750-1, Section (L), V%rwmy~
Civil statutes.

          Article 6679-2,   Vernon's Civil Statutes, pro-
vides In ppt as follows:

           "Ever ov ep of a motor vehicle, trail-
     er or ZZi??-tra
                  + ler used orto be tied upon~
     %h% Jwbfal."lo
                 ?ai,#@l%wpof %MS sQil;e _--
                                         &all a -
     p& each pep to the ;tete l&g&p       Denare
     ment thrcmgb the Coum y'Tax Cal ector -- o? the
             in which he reaides  for the registra-
     P-ion of each suchvmovned         or contr'ollbd
     by him for the ensuing or current caleudy
     year or unexpired portion thereof e . .
     (mptmml    ours)

          It has been re atbdlg held by the court& of
thin State that Article f?67p-2, V. C. S., requires an
owner of 8 mcotos we::h%~c,,le
of hfs resfdence.
f2d\ 277 (Tex. Cfv.
                                  Previous oplnlons
of.the Attorney General have been unlfbla in follov-
lug the rule announced in these decisions.  See, OJ&-
LOU 0 npyl dated February 14, 1940, and O~lnlon o-2950,
dated-Ha&   18, 1940, enclosed herewith.
Hon. D. D. Wflllams   - Page 3



           The factual  basis for your first question
differs from that presented In each of the above de-
cisions In only one particular.    Under the facts stat-
ed by you the vehicle ovner ha3 registered hi8 vehicle
in the county of his residence for the current regls-
tration year, but he Is subsequently arrested In a
county other than that of his residence for operating
said vehicle over the public highways with a ,total
gross weight In excess of that for which %he vehicle
was originally registered. The question $&,,s py3 _,
serlted Is whether, the vehicle owner may apply for an5
c;tain additional registration on his vehicle In the
co~ntg where arrested, and where the vehicle is ac-
tually being operated, or must he obtain such addl-
tP_ona1 registration in the county of his residence.

           We ,are unable to see ar-y distinetlsa "x-
tsroen the original reglstratlon of a motor vehicle
by Its owner aad a subsequent registration of the
same reMale for an aaal%l0na~ amo3ct in ,wro3s weight,
~:;icle 66:5a-~,   supra, expressly fixes t.56 si35 of
registration as the county In which the owner reslde5<
Ro exception is contained In the Act regarding sub-
sequent and additional regfstrations w:.thin '"hecur-
rent registration gear whereby the gross reglst-tred
carrying capacity of the vehicle is Increased, LSEon, D. D. Williams   - Page 4



     autborfsing each county to retafn all reg-
     ietpation See8 collected untfl the amount
     fop the eur~en~t year shall have reached me
     sum of $50.000. said sum to he deoosited to
     the twe~f%~aP its road amI SsrMge-frmcl,
     clearly maniSests the fntention of the Leg-
     ~islature %o direct and monlre su~2tnpeg&
     tmtion Pee8 to be collectedl by tbe,t.ax
     collector of the county in vhlch the ovner
     OS the vehicle lives.

          '"ISthem s%a%utes Sal1 to accomplish
     sW?h Diii+w88. it fO_llOVs   tk4t the PaadS Of
     gee county may be received and auuropriatecl
     bg another ooun%g."      (Emphasis ours)     -

           The reasoning and holding of ttme tour% fn
%he above quoted portion of Its decls'lon appl9ea with
equal force end effect to subsequent and additional
regietratfons to Increase the amount of the author-
ized registered carrying oapcitg of a pan%icula~ mo-
tor vehicle. It was heretofore held by the Attorney
@llePal illODi~fOQ x0. 0-3645 efELtt?d.~WS 1.4, @kb,
%hg% a commeroial vehicle ,ownGd and regis%ered,bg a
corporation fn the county of its domfofle, but ac-
tuallg operated fn another county, must be registered
for an additional gross weight increase in the couu-
ty of the corporation's domicile rather than in the
county where the vehicle was operated.   In this con-
nection it fs fnterest"sng to n5%e %ha% the present
Leglslsture has refused to enact a bill which vould
expressly au%horllze the owner OS a motor vehicle to
apply for and receive addltlonal weight registration
Increases in a county other than that of the owner89
residence.   See, House Journal, Fiftieth Legislature,
Regular Session, Ap~ll 1, 1947, pages 1233, X234.

          Baaed upon the above authorfties, and Sol-
1ovSng the rule announced in O~inioa Ro. O-3645, storm
are advised that the ovner and oneerator of a'comms~-
olal vehicle must apply for and receive from the ~tax
collector OS the county in which the ovner haa MS
residence any additional registration receipt in-
creasing the gross reglatered carrying capacity of
said vehicle, and this is true regardless of the
place where the vehicle Is actually being, operated.

          In anaver to your second question, asd in
connectfon wlthbur discussion thereof, we assume
.
                                       . .   -
    Hon. D. D. Williams   - Page 5



    that the legal resldence of the owner of the motor
    vehicle was originally registered SOP the current
    reglstratlon year. Thls la in each lnsteime some.~
    county In this State othevvthaii Throckmorton Couu-
    ty. We also assume that-the owner of such motor ve-
    hicle would voluntarily pay the additional regls-
    tration fees to the Tax Collector of Throclbsorten
    County In the event he Is authorized to receive the.
    same, and thus thesole question presented in vheth-
    er said Taxi Collector has the authority to accept
    such registration fees.

                This question has been answered in de%all
     by the oourt ln~Mllle~ v. Foard, supra. In that
     case. one of the issues nscessary to the decision
     lwoived   the liability of;cer%alk stieties on an
    'official bondfor registration fees collected by
     ths Tax Collector of Foard County in registering
     motpr vehicles belonging to residents In this States
     o$Ijer than Foapd County. In deciding this issue
     the~~court said:

               "The Texas authorities recognixe the
         rule which dls%lnguls,hes the liability  of
         a surety for the acts of an officer for
         which they are liable and for acts r0r
         Which they ape no% Iiablez
             .~                   .
               "'The former a& termed acts done
         "vlrtute officil," and the latter "coiore
         ofrlcll." The dlstinc%ion Is this: Acts
         dotie "virtute oSflcll"'are vhen they are
         vithln the authority of the offlCeP, but
         when doing it he exercises that authority
         improperly, OF abuses the confidence which
         the law reposes In him; whilst acts done
         n~olore offlcll" axe where they are~of
         such nature the office gives hl+ uo au-
         thorltg to do them.' Cold v~,Campbell
         54 Tex.,Civ. App. 269,; 117 9,.W,. 463, 468.
               ”. . .

               We are not uumlndful of the rule
         which holds sureties on official bonds
         liable for 113egal taxes VmdiXle~I    fees
         voluntarily paid, but the registratlou
         .fees in controversy were legal fees pay-~
         able to the proper counties for their road
Eon. D. D. Williams   - Page 6



     and bridge funds, and -their collection by
     Que R. Miller was a diversion thereof, a&
     his acts in so doing wepa. not authorizedor
     sanctioned~by lav. Thes were not lllexal
     fees voluntarily vsld. bnt were legal fees
     unlawfully  eolleatqd     urde~~ the color of of-
     rice and not in the nerrormance 0s official
     duty. If this conclusion 1s correct, the
     appellant in this case was not responsible
     for the $5,221.12     Fegiswation    fees collect-
     ed by Que R. Miller Sromovners        of motor ve-
     hicles residing in Texas but not living in
     Foard county."      (Ruphasls ours)

          In our opinion the above decision is a full
and complete answer to the question presented, and ve
therefore answer your second question In the negative.

          Your third and last question relates to the
power and authority of the State Highway Department to
limit the number of additional weight registration re-
ceipts 1% has delivered to the Tax Collector of Throok-
morton County for the current year. Bathing Is con-
tained In the Pacts submitted by you~lndicating that
the State Highway Department has refused to issue, by
and through the Tax Collector OS Throckmorton County,
an additional weight certificate and receipt to any
actual motop vehicle owner who Is a resident of Throck-
morton County. Therefore , your third question la llm-
ited to a determination of vhether the State Highway
Department OF the county tax collector is to have the
final authority, as betveen the two, In determining
the number of additional weight receipts to be delir-
ered to the tax collector.

          Artlole 6675a, Vernon's Clvll Statutes, plac-
es the duty of motor vehicle registration upon the
State Highway Department.  When the county tax collec-
tor"acts, either ln the original registration QS a ve-
hicle, or in the issuance of addftional registration
receipts increasing t'heeu%borized gross registration
weight of the vehiole, he acts onPy as the agent of
the State Highway Department.

          Article 6675a-2, supra, expressly provides,
in part,as Sollowa:
           II
                 Shall aDDly each year t0 ttlC?
     State Rlihvag Department through the county
Hon. D. D. Wllllams   - Page 7



     tax collector.   . . ."     (Emphasla ours)

          Article 6679-12,     V. 0. S., provides, IU
papt, as,followa~

           "The DMartment  shall iiiae. oi cause
     to be issued, to the owner of each vehicle
     reglstered.Wder   the p~ovfelons of this act
     a license receipt which shall Indicate . . ."
     ~Emphaals ,ours)     i

          The Act also provides for the application to
be made to the county tax collector who 1s the
one authorfoed to Fecelw the license fees provl  ed la
                                               "91z
the Act.   (Buphasfa 0~~s)

           It will be observed froin the abow quoted
p~oo1slons of Artldle ,6675a, aupra, that the appllca-
 tion for registration la made to.the State Highway De-
.par%meitt,which Is .to lsaue a license receipt and ll-
 tense plates. This Is also true of appllcatloas for
additional registration weight receipts. The Act.plac-
 es the 'dizt;r
             on f&e State Highway Department to receive
 the applications and issue th;e license receipts.  It IS
 evident throughout the Act that the tax Collector la
merely acting as agent for the State Highway Department
 In receiving such appllcatlona and laaulng license re-
 ceipts.  It,is likewise evident from a reading of the
 entire Act that the dut7 of enforcing the provlsloaa
 of the Act is islpoaed upon the State Highway Depsrtmeat.

           Bowhere ih the Act la it provided whose word
is to be final in case of dispute between ~the taxi col-
lector end the State Highway Department aa to the num-
ber of'addltlonal r8glstratlon weight receipts to be
dellv-eped to a particular county and the number that
meg be needed. It is true that the Act taken as a
whole probably contemplates that the tax collector la
to Issue additional reglatratlon weight receipts upon
applieatlons received by him, but at the same time f%
fs also contemplated that the tax collector will not
fssne such receipt8 to a motor whlcle owner who is
no% a resident of the county, or who does noti other-
wise come within the Pequlrements of the law.

          We ape unable to find any authorlity which
authorizes the State Highway Department to refuse to
furnish additional weight receipts, or other fows, to
any county baaed on a supposltlon that the %ax collec-
top of the county will violate the provisions of the
Hon. D,. 9. ,)Jllll~p - Page 8   ‘::.



IUO%OP vehiCl8 P8&4%ra%lOn   laWs. On the other hand,
the State Highway Department, being chaPged with the
duty of, proper enfoPcemen%'of OUT reglatra%lon laws,
certainly has the right and ,duty to supervise the work
of,l%a agen,%s In such a manner as to prevent any vlo-
latlons of %h8 law by Its agents. We know that the
Highvay.,DepaP%ment does, as a matter of pPac%lCe, from
time ,%o'time check the registrations of differen,t coun-
ties and suc,h checks In many Instances disclose vio-
1atLona of the law.

           Inasmuch as the Act places the duty of the
enforcement of the Act on the State Highway Depart-
men% rather than on %h8 tax c!ollectoP, acting in the
capaCl%y of an agent for the DepaPtment, it Is OUP o-
pinion that.any dispute as between the tax collec%cr
and the Dei:zP%men%, aa to the number of additional
reglstpatfon weight receipts a particular, county Is
to receive, should be &ecld@ by %h8 Department.     1%
was previously decided In ODinion No. 2050, dated
March 10, 1940, that in any dlspU%8 as to the par-
%lculaP classlfiCa%iOn Of a vehicle as between the
tax collector snd the State Highway DepaPt4nen%, the
final authorftg would rest with the Department.   The
reasons ateted in that opinion apply with equal foroe
to OUP hoidlng on the instant queetlons. The author-
ity of the State Highway Department la conneotlon
with this question ie aa between the State Highway
Department aud the county tax oollector, and nothlng
herein shall b8 constrmed as prohibiting an appeal to
the courts of this Stat8 by a motor vehicle owner
from a decision of the State Highway Depar%aent re-
fuelng an additional weight receipt.

                      SIRMARY

          1.      '
              The owner'and operator of a com-
     mercial mbtor whlole must register said
     vehicle for additional weight lnhreaaes In
     gross oarrylng oapaclty in the county of
     the owner'a resldenoe ra%her than In the
     county where the vehicle Is in actual oper-
     ation. (Following Article 6675a-2, V. C. S.)
          2. The county tax collector of Throck-
     morton County Is no% authorized to Pesceive
     registration feee and Issue additional weigh%
     registration receipts therefor on commercial
     whicles owned by the eeldent of another
.


    Hm.   D. D. Wllllama   - Page 9,



          counts, and originally mglatered        la th8
          countr of the owner'~ residence.

                                       Yours very truly

                             ',A~ORNJ3YGERERAL      OF TEXAS



                               -.
                                         Charles D. Matham
                                                  Assistant



    Enclcsurea                            APPROVED:

                                           ii&&       2d
                                          ATTORNEY GENFXAL